DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art does not teach or suggest the semiconductor regions required by the claim, especially wherein the “third semiconductor region has a first portion overlapping the first semiconductor region in the plan view and a plurality of second portions extending from the first portion and overlapping the second semiconductor region and the fourth semiconductor region in the plan view.”
Additional comments can be found in the Office Action of 27 May 2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior art Roy (US 2017/0192090 A1) discloses semiconductor layer 43 that has “finger” portions 49 that extend and overlap neighboring regions, but does not teach the first through fifth semiconductor regions and structure required by the claims of the instant application. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696